El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En el registro de la propiedad se presentó una escritura pública en la cual Elvira Matos manifestó ser dueña de un solar y de una casa en él edificada y que por no estar ins-crita la casa hipotecaba el solar únicamente a favor de Manuel Fernández para garantirle una deuda. El registrador inscribió ese documento y negó la inscripción de la hipoteca en cuanto a la casa por no aparecer inscrita a favor de la deudora. Por haber consignado la negativa de inscripción en cuanto a la casa, el hipotecario Fernández.interpuso este recurso gubernativo en el que exponiendo que la casa no le fue hipotecada solicita que revoquemos “la calificación ex-presada en la parte que ha sido negada.”
Puesto que la casa no ha sido hipotecada .a favor del re-currente no vemos qué perjuicios puede sufrir por no haber inscrito el registrador la hipoteca en cuanto a ella, y por tanto carece de interés para tramitar .este recurso y debe ser desestimado.

Desestimado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.